DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-8 are pending in this application (16/639,139) filed on 02/14/2020, along with a Preliminary Amendment filed on 02/14/2020. Applicant’s Preliminary Amendments have been entered for consideration in this office action.

Priority
3.	Applicant claims Priority for this application (16/639,139) filed as a 371 entry of PCT/JP2018/040052, filed on 10/29/2018, which claims Foreign Priority to Japanese Patent Application JP2017-216937 filed on 11/10/2017. Receipt is acknowledged and submitted papers have been placed of record in the file.

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statement (IDS), filed on 02/14/2020, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 

Oath/Declaration
5.	The Oath/Declaration, filed on 02/14/2020, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
6.	The Drawings, filed on 02/14/2020, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
8 	Claims 1-8 are rejected under AIA  35 U.S.C. 103 as being un-patentable by GRITTER et al. (US 2009/0164976 A1; Pub. Date: Jun. 25, 2009; Filed: Dec. 21, 2007; hereinafter GRITTER), in view of Tucker et al. (US 2018/0121324 A1; Pub. Date: May 3, 2018; Filed: Nov. 2, 2016; hereinafter Tucker).

Regarding claim 1, GRITTER teaches:
(original) A control-program-development supporting apparatus (See, e.g., GRITTER, par. [0006]:  “A method for facilitating debugging of a multi-threaded application is disclosed.  The method includes generating a control program request associated with at least one thread of a process that has been designated for debugging. …”   And, GRITTER, par. [0043]:  “…Any kind of computer system--or other apparatus adapted for carrying out the methods described herein--is suited.  A typical combination of hardware and software could be a general purpose computer system with a computer program that, when being loaded and executed, controls the computer system such that it carries out the methods described herein.”  Examiner Note (EN):  GRITTER teaches: computer system--or other apparatus adapted for carrying out the methods described for facilitating debugging of a multi-threaded application, wherein a method includes generating a control program request associated with at least one thread of a process that has been designated for debugging,) comprising:

wherein, when the same process is designated for a program constituent or variable which is to be debugged and which is included in the control program a plurality of times at the time of debugging (See, e.g., GRITTER, par. [0006]:  “A method for facilitating debugging of a multi-threaded application is disclosed.  The method includes generating a control program request associated with at least one thread of a process that has been designated for debugging. …”   EN:  GRITTER teaches: facilitating debugging of a multi-threaded application, wherein the method includes generating a control program request associated with at least one thread of a process that has been designated for debugging.), … .
 
GRITTER does not appear to explicitly teach:
an editing unit that performs editing of a control program and debugging of the control program; and
a display unit that displays contents of the editing and contents of the debugging,
wherein, …the editing unit displays debugging assistance information including at least one of past editing contents of the program constituent or variable which is to be debugged, change contents of the control program, and relevant error information on the display unit.

However, Tucker (US 2018/0121324 A1), in an analogous art of debugging applications, teaches: 
an editing unit that performs editing of a control program and debugging of the control program (See, e.g., Tucker, par. [0089]:  “…the client device may display a pop-up window notifying a user that the breakpoint was reached and opening or offering to open a debugger interface window to facilitate user debugging of the identified set of EN:  Tucker teaches: a debugger interface window to facilitate user debugging of the identified set of instructions.); and
a display unit that displays contents of the editing and contents of the debugging (See, e.g., Tucker, Figs. 9,10; par. [0016]:  “FIG. 10 is a diagram of an example display region generated for presenting debug transaction details to facilitate debugging, from a client device, of a set of instructions running on a server.”   EN:  Tucker teaches: a display region generated for presenting debug transaction details to facilitate debugging.),
wherein, …the editing unit displays debugging assistance information including at least one of past editing contents of the program constituent or variable which is to be debugged, change contents of the control program, and relevant error information on the display unit (See, e.g., Tucker, Fig. 9, par. [0027]:  “…a debugger interface running on a client device may provide user interface (e.g., including the display region 910 of FIG. 9) to the user and enable the user to control (e.g., by setting breakpoints and/or issuing step commands) execution of the identified set of instructions and to examine the state (e.g., including the values of variables used by the identified set of instructions) when execution on the server is paused. …”  And, Tucker, par. [0071]:  “…A debugger interface that allows a user to pause execution of the set of instructions and examine the state of variables may help the user to efficiently find bugs and fix the set of instructions.”   EN:  Tucker teaches: a debugger interface running on a client device provides a user interface to enable the user to control (e.g., by setting breakpoints and/or issuing step commands) execution of the identified set of instructions, examine the state, (e.g., the values of variables used by the identified set of instructions), and pause execution of the set of instructions to efficiently find bugs and fix the set of instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify GRITTER’s invention for facilitating debugging of a multi-threaded application, by incorporating the teachings of Tucker that teaches “an editing unit that performs editing of a control program and GRITTER by providing a: display region generated for presenting debug transaction details to facilitate debugging (see, e.g., Tucker, par [0016]).  GRITTER and Tucker are analogous arts directed generally to debugging applications.


Regarding claim 2, GRITTER and Tucker teaches: 
(original) The control-program-development supporting apparatus according to claim 1 (please see claim 1 rejection), 
wherein, when the program constituent is edited continuously a plurality of times and is transmitted to a controller as a process for the program constituent (See, e.g., Tucker, Fig. 3, par. [0027]:  “… commands to control execution of the identified set of instructions may be passed from the debugger interface on the client device to the debugger instance on the server in requests transmitted via network communications.  For example, state information about the identified set of instructions being debugged may be passed from the debugger instance on the server to the debugger interface on the client device via network communications. “  EN:  Tucker teaches: state information about the identified set of instructions being debugged may be passed from the debugger instance on the server to the debugger interface on the client device via network communications.), the editing unit displays the debugging assistance information associated with the program constituent on the display unit (See, e.g., Tucker, par. [0089]:  “…the client device may display a pop-up window notifying a user that the breakpoint was reached and opening or offering to open a debugger interface window to facilitate user debugging of the identified set of instructions. …”   EN:  Tucker teaches: the client device may display a pop-up window .


Regarding claim 3, GRITTER and Tucker teaches: 
(original) The control-program-development supporting apparatus according to claim 1 (please see claim 1 rejection), wherein the editing unit sets reception of observation of the designated variable as a process for the variable (See, e.g., Tucker, par. [0027]:  “…a debugger instance running on the server may identify a set of instructions to be debugged based on a request from the client device and execute the identified set of instructions, enabling execution to be paused at breakpoints associated with instructions of the identified set of instructions and the values of variables used by the identified set of instructions to be determined. …”   EN:  Tucker teaches: , enabling execution to be paused at breakpoints associated with instructions of the identified set of instructions and the values of variables used by the identified set of instructions to be determined.), and

wherein the editing unit displays the debugging assistance information associated with the variable on the display unit when the same variable is set in the reception of observation which has been performed the plurality of times (See, e.g., Tucker, Fig. 9, par. [0027]:  “…a debugger interface running on a client device may provide user interface (e.g., including the display region 910 of FIG. 9) to the user and enable the user to control (e.g., by setting breakpoints and/or issuing step commands) execution of the identified set of instructions and to examine the state (e.g., including the values of variables used by the identified set of instructions) when execution on the server is paused. …”  And, Tucker, par. [0071]:  “…A debugger interface that allows a user to pause execution of the set of instructions and examine the state of variables may help the user to efficiently find bugs and fix the set of instructions.”   EN:  Tucker teaches: a debugger interface running on a client device provides a user interface to enable the user to control (e.g., by setting breakpoints . 


Regarding claim 4, GRITTER and Tucker teaches: 
(currently amended) The control-program-development supporting apparatus according to claim 1 (please see claim 1 rejection), 
wherein the editing unit displays a comparison image for a position between the program constituent which is to be debugged and the program constituent which is to be debugged and which is included in the debugging assistance information on the display unit (See, e.g., Tucker, Fig. 9,  pars. [0136]-[0137]:  “The display region 910 may include a local variables portion 932 that displays a list of local scope (e.g., JavaScript) variable names and their values.  The local variables portion 932 information may be updated when a debugger instance pauses on a breakpoint.  The display region 910 may include a closures portion 934 that displays a list of global scope (e.g., JavaScript) variable names and their values set by function closure.  The closures portion 934 information may be updated when a debugger instance pauses on a breakpoint.  The display region 910 may include a global variables portion 936 that displays a list of global scope (e.g., JavaScript) variable names and their values.  The global variables portion 936 information may be updated when a debugger instance pauses on a breakpoint. 
The display region 910 may include a debugger status 938 that displays an indication when a debugger instance is waiting for a breakpoint, paused on a breakpoint, or has encountered an exception.…”   EN:  Tucker teaches: The display region 910 may include a debugger status 938 that displays an indication when a debugger instance is waiting for a breakpoint, paused on a breakpoint, or has encountered an exception.).


Regarding claim 5, GRITTER and Tucker teaches: 
(original) The control-program-development supporting apparatus according to claim 3 (please see claim 3 rejection), wherein the editing unit displays a comparison image between a parameter of the variable which is to be debugged and a parameter of the variable which is included in the debugging assistance information on the display unit (See, e.g., Tucker, Fig. 9,  pars. [0136]-[0137]:  “The display region 910 may include a local variables portion 932 that displays a list of local scope (e.g., JavaScript) variable names and their values.  The local variables portion 932 information may be updated when a debugger instance pauses on a breakpoint.  The display region 910 may include a closures portion 934 that displays a list of global scope (e.g., JavaScript) variable names and their values set by function closure.  The closures portion 934 information may be updated when a debugger instance pauses on a breakpoint.  The display region 910 may include a global variables portion 936 that displays a list of global scope (e.g., JavaScript) variable names and their values.  The global variables portion 936 information may be updated when a debugger instance pauses on a breakpoint. 
The display region 910 may include a debugger status 938 that displays an indication when a debugger instance is waiting for a breakpoint, paused on a breakpoint, or has encountered an exception.…”   EN:  Tucker teaches: The display region 910 may include a debugger status 938 [a parameter] that displays an indication when a debugger instance is waiting for a breakpoint, paused on a breakpoint, or has encountered an exception.).


Regarding claim 6, GRITTER teaches: 
(currently amended) A control-program-development supporting system (See, e.g., GRITTER, par. [0006]:  “A method for facilitating debugging of a multi-threaded application is disclosed.  The method includes generating a control program request associated with at least one thread of a process that has been designated for debugging. …”   And, GRITTER, par. [0043]:  “…Any kind of computer system--or other EN:  GRITTER teaches: computer system--or other apparatus adapted for carrying out the methods described for facilitating debugging of a multi-threaded application, wherein a method includes generating a control program request associated with at least one thread of a process that has been designated for debugging,) comprising: 
While, GRITTER and Tucker teaches: 
each configuration of the control-program-development supporting apparatus according to claim 1 (please see claim 1 rejection,); and

GRITTER does not appear to explicitly teach:
a server that is connected to the control-program-development supporting apparatus,
wherein the server stores the debugging assistance information, and

wherein the editing unit acquires the past editing contents from the server.

However, Tucker (US 2018/0121324 A1), in the analogous art of debugging applications, further teaches: 

a server that is connected to the control-program-development supporting apparatus (See, e.g., Tucker, Fig. 3,  par. [0009]:  “FIG. 3 is a diagram of example communications to facilitate debugging, from a client device, of a set of instructions running on a server device in an example electronic computing and communications system.”   EN:  Tucker teaches: communications to facilitate debugging, from a client device, of a set of instructions running on a server device in an example electronic computing and communications system.),

wherein the server stores the debugging assistance information (See, e.g., Tucker, Fig. 4, par. [0024]:  “…resource sharing among threads, including threads running a set of instructions with a debugger, is facilitated by including a pause marker (e.g., a semaphore or a mutex) for a session data structure storing state information for communications with a client device controlling one or more debugger instances running on a server. …”  EN:  Tucker teaches: a session data structure storing state information for communications with a client device controlling one or more debugger instances running on a server), and

wherein the editing unit acquires the past editing contents from the server (See, e.g., Tucker, Fig. 9, par. [0027]:  “…a debugger instance running on the server may identify a set of instructions to be debugged based on a request from the client device and execute the identified set of instructions, enabling execution to be paused at breakpoints associated with instructions of the identified set of instructions and the values of variables used by the identified set of instructions to be determined. …a debugger interface running on a client device may provide user interface (e.g., including the display region 910 of FIG. 9) to the user and enable the user to control (e.g., by setting breakpoints and/or issuing step commands) execution of the identified set of instructions and to examine the state (e.g., including the values of variables used by the identified set of instructions) when execution on the server is paused. …state information about the identified set of instructions being debugged may be passed from the debugger instance on the server to the debugger interface on the client device via network communications. …”  EN:  Tucker teaches: state information about the identified set of instructions being debugged may be passed from the debugger instance on the server to the debugger interface on the client device via network communications).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify GRITTER and Tucker’s invention for facilitating debugging of a multi-threaded application, by further  Tucker that teaches “a server that is connected to the control-program-development supporting apparatus, wherein the server stores the debugging assistance information, and wherein the editing unit acquires the past editing contents from the server”.  A person having ordinary skill in the art would have been motivated toward such a modification to improve GRITTER and Tucker by providing: a server-based web application (e.g., using platform software to provide configurable and extensible functionality for developing web-based applications). (See, e.g., Tucker, par [0004]).  GRITTER and Tucker are analogous arts directed generally to debugging applications.


Regarding claim 7, GRITTER teaches: 
(original) A control-program-development supporting method (See, e.g., GRITTER, par. [0006]:  “A method for facilitating debugging of a multi-threaded application is disclosed.  The method includes generating a control program request associated with at least one thread of a process that has been designated for debugging. …”   EN:  GRITTER teaches: A method for facilitating debugging of a multi-threaded application, wherein a method includes generating a control program request associated with at least one thread of a process that has been designated for debugging,) comprising: 
wherein, when the same process is designated for a program constituent or variable which is to be debugged and which is included in the control program a plurality of times at the time of debugging (See, e.g., GRITTER, par. [0006]:  “A method for facilitating debugging of a multi-threaded application is disclosed.  The method includes generating a control program request associated with at least one thread of a process that has been designated for debugging. …”   EN:  GRITTER teaches: facilitating debugging of a multi-threaded application, wherein the method includes generating a control program request associated with at least one thread of a process that has been designated for debugging.), … .
 
GRITTER does not appear to explicitly teach:
an editing process of performing editing of a control program and debugging of the control program; and
a display process of displaying contents of the editing and contents of the debugging,
wherein, …the editing process includes extracting debugging assistance information including at least one of past editing contents of the program constituent or variable which is to be debugged, change contents of the control program, and relevant error information, and
wherein the display process includes displaying the debugging assistance information.

However, Tucker (US 2018/0121324 A1), in an analogous art of debugging applications, teaches: 
an editing process of performing editing of a control program and debugging of the control program (See, e.g., Tucker, par. [0089]:  “…the client device may display a pop-up window notifying a user that the breakpoint was reached and opening or offering to open a debugger interface window to facilitate user debugging of the identified set of instructions. …”   EN:  Tucker teaches: a debugger interface window to facilitate user debugging of the identified set of instructions.); and
a display process of displaying contents of the editing and contents of the debugging (See, e.g., Tucker, Figs. 9,10; par. [0016]:  “FIG. 10 is a diagram of an example display region generated for presenting debug transaction details to facilitate debugging, from a client device, of a set of instructions running on a server.”   EN:  Tucker teaches: a display region generated for presenting debug transaction details to facilitate debugging.),
wherein, …the editing process includes extracting debugging assistance information including at least one of past editing contents of the program constituent or variable which is to be debugged, change contents of the control program, and relevant error information (See, e.g., Tucker, Fig. 9, par. [0027]:  “…a debugger interface running on a client device may provide user interface (e.g., including the display region 910 of FIG. 9) to the user and enable the user to control (e.g., by setting breakpoints and/or issuing step commands) execution of the identified set of instructions and to examine the state (e.g., including the values of variables used by the identified set of instructions) when execution on the server is paused. …”  And, Tucker, par. [0071]:  “…A debugger interface that allows a user to pause execution of the set of instructions and examine the state of variables may help the user to efficiently find bugs and fix the set of instructions.”   EN:  Tucker teaches: a debugger interface running on a client device provides a user interface to enable the user to control (e.g., by setting breakpoints and/or issuing step commands) execution of the identified set of instructions, examine the state, (e.g., the values of variables used by the identified set of instructions), and pause execution of the set of instructions to efficiently find bugs and fix the set of instructions.), and
wherein the display process includes displaying the debugging assistance information (See, e.g., Tucker, Fig. 4; par. [0089]:  “…The client device 312 may be configured to present (e.g., using the web browser 322) an indication to a user that the breakpoint was reached.  For example, the client device may display a pop-up window notifying a user that the breakpoint was reached and opening or offering to open a debugger interface window to facilitate user debugging of the identified set of instructions.  In some implementations, a message including the indication may include information about the breakpoint and the current call stack for the set of instructions being executed.  In some implementations, the indication is transmitted (at operation 454) after the breakpoint is reached and before a new request is received from the client device. …”   EN:  Tucker teaches: the client device may display a pop-up window notifying a user that the breakpoint was reached, and a message including information about the breakpoint and the current call stack for the set of instructions being executed.).
GRITTER’s invention for facilitating debugging of a multi-threaded application, by incorporating the teachings of Tucker that teaches “an editing unit that performs editing of a control program and debugging of the control program;”, “a display unit that displays contents of the editing and contents of the debugging,”, “wherein, …the editing process includes extracting debugging assistance information including at least one of past editing contents of the program constituent or variable which is to be debugged, change contents of the control program, and relevant error information, and wherein the display process includes displaying the debugging assistance information.” A person having ordinary skill in the art would have been motivated toward such a modification to improve GRITTER by providing a: display region generated for presenting debug transaction details to facilitate debugging (see, e.g., Tucker, par [0016]).  GRITTER and Tucker are analogous arts directed generally to debugging applications.

Claim 8:
CRM Claim 8 is basically similar to rejected Method Claim 7.  
As such, Claim 8 is rejected under AIA  35 U.S.C. 103, as being un-patentable by GRITTER and Tucker, for similar rationale.


Conclusion
9.	Claims 1-8 are rejected.
THIS ACTION IS NON-FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant  from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					March 14, 2021
Examiner, Art Unit 2191	
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191